
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 887
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Andrews (for
			 himself, Mr. Delahunt,
			 Mr. Lynch,
			 Mr. Melancon,
			 Mr. Moran of Virginia,
			 Mr. Boustany,
			 Mr. Spratt,
			 Mr. Cassidy, and
			 Mr. Scalise) submitted the following
			 resolution; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the World Trade Organization
		  member, Chinese Taipei’s, accession to the Government Procurement Agreement on
		  July 15, 2009, and extending hope and good faith that this will promote its
		  domestic economy and position in the global economy.
	
	
		Whereas the GPA, signed into force in 1994, establishes an
			 agreed framework of rights and obligations among its parties with respect to
			 their national laws, regulations, procedures, and practices in the area of
			 government procurement;
		Whereas it is classified as a “plurilateral” agreement in
			 accordance with Annex 4 of the Marrakesh Agreement Establishing the World Trade
			 Organization (WTO) and does not include all member states of the WTO, the
			 Government Procurement Agreement (GPA) represents an elite trading body;
		Whereas the GPA maintains beneficial relationships between
			 its parties through its scope being expanded to incorporate a series of
			 bilateral agreements between individual parties (Article XXIV: 6);
		Whereas in order to maintain the fair plurilateral and
			 cooperative nature of the Agreement, in addition to promoting economic growth
			 between parties, special rules and procedures have been enacted;
		Whereas of particular interest is the provision
			 disallowing “cross-retaliation”, the suspension of concessions or other
			 obligations under the GPA as a result of disputes arising under the other WTO
			 Agreements because of any dispute arising under the GPA (Article XXII:
			 7);
		Whereas in an effort to promote fair trading practices,
			 the GPA has established a domestic bid challenge system, giving suppliers,
			 believing that procurement has been handled inconsistently with the
			 requirements of the GPA, a right of recourse to an independent domestic
			 tribunal in which parties may confer the authority to hear challenges by
			 suppliers in national courts or in an impartial and independent review body
			 (Article XX);
		Whereas in order to maintain transparency within the WTO,
			 each government must collect and provide to the other parties statistics on its
			 procurement covered by the Agreement, in addition to the general requirement of
			 publishing laws, regulations, judicial decision, administrative rulings, et al.
			 (Article XIX: 5); and
		Whereas all members of the GPA have shown their dedication
			 to promoting the global economy through the maintenance of these upstanding
			 ideals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends congratulations and welcomes
			 Chinese Taipei into the Government Procurement Agreement (GPA);
			(2)encourages Chinese
			 Taipei to uphold the standards set forth by the GPA in an effort to promote and
			 maintain good and beneficial economic relations between WTO member states; and
			(3)strongly
			 encourages Chinese Taipei and its government-owned entities to recognize and
			 comply with international arbitration agreements and arbitration awards as
			 provided in the Treaty of Friendship, Commerce and Navigation of 1978.
			
